Citation Nr: 0111006	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.   00 13 763	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1970 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 RO decision, which denied the 
veteran's claim of service connection for PTSD.


REMAND

It is noted that, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required in order to ensure that the 
claimant has had the benefit of the procedural steps mandated 
by the United States Congress.  Such benefits include a VA 
examination, as the record indicates that the veteran in this 
case has not yet been afforded a VA examination, although 
there is supporting evidence indicating he is currently 
experiencing psychiatric distress, and he contends his 
distress is attributable to his experiences in service.  The 
veteran has also indicated that he has received current 
treatment at the Syracuse VA Hospital for PTSD and anxiety 
disorder.  In regards to the Syracuse VA records and the 
veteran's comprehensive service medical records, the record 
suggests that additional relevant medical records may be 
available.  Consequently, a reasonable effort should be made 
to secure such records.  Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).  In an attempt to verify the veteran's in service 
stressors, the RO should again instruct the veteran to 
provide detailed information regarding the stressors, 
including for example stressor development based on 
testimonial statements.  Finally, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO must attempt to obtain and associate 
with the claims folder all relevant private and VA 
treatment records that have not already been made 
part of the claims folder, particularly including 
medical records from the Syracuse VA hospital.  If 
any such records are unavailable, the reasons for 
the unavailability must be documented.

4.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
including testimonial statements which 
may corroborate or provide credible 
support regarding the in-service 
stressors.  He should be told that the 
information is necessary to obtain 
supportive evidence of stressful events 
and that he must be specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.

5.  The RO should obtain the veteran's 
complete service personnel records.

6.  Regardless of whether or not the 
veteran provides a detailed stressor 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statement of 
stressors, and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all his claimed 
stressors.  This summary and all 
associated documents to include personnel 
records and any other records relevant to 
the PTSD claim, should be sent to 
USASCRUR, 7798 Cissna Road, Springfield, 
VA 22150.  USASCRUR should be requested 
to provide any information which might 
corroborate the veteran's alleged 
stressors.

7.  The veteran must be scheduled for a 
VA psychiatric examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder to include any possibly 
existing outstanding records and a copy 
of this remand prior to the examination.  
In the report of the examination, the 
examiner should respond specifically to 
each of the following items:

(a.)  Does the claimant have PTSD?  (Any 
diagnosis of PTSD should be in accordance 
with Diagnostic and Statistical Manual 
IV.)

(b.)  If PTSD is diagnosed, the examiner 
should clearly identify the date of onset 
and the stressor/s which are deemed to be 
the cause of the condition.

(c.)  If PTSD is deemed to have 
preexisted service, the examiner is 
requested to provide an opinion as to 
whether such condition increased during 
service, and if so, whether such an 
increase was beyond the natural progress 
of the condition.

If the examiner determines that it is not feasible 
to respond to any of the above items, the examiner 
should explain why it is not feasible to respond. 

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

8.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

9.  The RO should readjudicate the 
veteran's claim of service connection for 
PTSD.  All appropriate laws and 
regulations should be applied.  If the 
benefit being sought by the claimant is 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
claimant until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




